DISSENTING REPORT AND RECOMMENDATION OF THE DISCIPLINARY BOARD OF THE SUPREME COURT OF PENNSYLVANIA
CUNNINGHAM III, Member,
December 5, 2000— The report and recommendation of the Disciplinary Board is that respondent be suspended from the practice of law for a period of three years.1 I am writing in dissent to recommend that respondent be disbarred.
*349The board bases its recommendation on In re Anonymous No. 67 D.B. 92, 27 D.&C.4th 202 (1994). However, that case concerns an attorney who victimized one client. The instant case is more like Office of Disciplinary Counsel v. Passyn, 537 Pa. 371, 644 A.2d 699 (1994), where this court disbarred an attorney who victimized two clients, as well as lied to her clients, the lawyers fund for client security, and the court.
The Hearing Committee found that respondent in the instant case victimized several clients and engaged in a course of conduct which was dishonest and unprofessional. On July 12,1995, she deposited a settlement check on behalf of her client [E], and then made out checks to “cash” and for various personal expenses. She knowingly converted funds belonging to her client and others. This resulted in negative balances in her escrow account on 16 occasions.2 In response to the DB-7 letter she received from Office of Disciplinary Counsel, respondent falsely asserted that she had made good on checks that had been dishonored only because of banking fees.3 She was evicted from her [ ] law office and relocated to [ ] without notifying the people to whom she owed money, including money she was holding in escrow.4 She also did not notify attorney registration of her change in address, another fact which she misrepresented in her response to the DB-7 letter.5 At various times during 1994, respondent converted fiduciary funds belonging to three other clients and several medical providers.6
*350Respondent was retained by [M] to represent him in obtaining a divorce. She accepted $250 in cash and gave him a receipt showing “paid in full.” She did not deposit the money into her escrow account, although it represented unearned fees and costs. She had promised to file for divorce in [ ] County, but took no action to secure [M’s] divorce. She repeatedly lied to him about the status of his matter. In her response to the DB-7 letter dated September 11, 1997, respondent gave false excuses for the delay, falsely alleged that [M] owed her money, and represented that she would complete the matter and send copies of filed documents and an additional bill to [M]. Instead, at a cost of $ 160, [M] had to hire another lawyer in May 1998 who filed a divorce complaint in [ ] County that same month and obtained a final decree for [M] on July 30, 1998.7
At the time of the Hearing Committee report, August 6, 1999, there were eight unsatisfied default judgments against respondent for office rent, office supplies, court reporter services, [ ] business privilege tax, and [ ] net profits tax; these judgments totaled $21,008.89. There was a Commonwealth Department of Revenue tax lien for $811.62.8
Respondent submitted an answer to the petition for discipline9 which the Hearing Committee described as, “frivolous, not in conformance with the requirements of D.B. Rules 89.54(b), threatening in nature and vulgar.”10 *351The Hearing Committee was being kind in their characterization. In fact, respondent’s typed response was five short enumerated sentences. She wrote in part, “don’t fuck with my family”; she called her clients “ungrateful pricks”; and concluded with “If for some reason you are staying in touch with me because you like me and want some pussy — too bad — you can’t have any!!!!!!!!”
Why would we reinstate this respondent and unleash her on the public again in just three short years?
In Office of Disciplinary Counsel v. Kanuck, 517 Pa. 160, 535 A.2d 69 (1987), an attorney’s commingling of clients’ funds and the borrowing of those funds resulted in a five-year suspension. Misappropriation of client funds is a serious offense that may warrant disbarment. Office of Disciplinary Counsel v. Lucarini, 504 Pa. 271, 472 A.2d 186 (1983); Office of Disciplinary Counsel v. Knepp, 497 Pa. 396, 441 A.2d 1197 (1982); Office of Disciplinary Counsel v. Lewis, 439 Pa. 519, 426 A.2d 1138 (1981). As the court noted in Lewis: “A client must . . . rest assured that any financial transactions carried out on the client’s behalf will be scrupulously honest, will be accounted for at the client’s request, and will involve full and immediate payment of funds that are due and owing to the client. This public trust that an attorney owes his client is in the nature of a fiduciary relationship involving the highest standards of professional conduct.” Id. at 529, 426 A.2d at 1143. Although the court has disbarred attorneys who have commingled or improperly shifted funds in escrow accounts, the court has declined to adopt a per se rule requiring disbarment for specific acts of misconduct. Lucarini. Instead, the court considers each case individually, evaluating all relevant facts. *352Office of Disciplinary Counsel v. Chung, 548 Pa. 108, 695 A.2d 405 (1997).
Clearly, respondent’s discipline warrants a suspension of anywhere from three years to disbarment. Having reached this decision, we must determine whether any additional factors exist that would warrant disbarment rather than a suspension.
The additional misconduct in the instant case can only be seen as an aggravating factor. In Office of Disciplinary Counsel v. Holston, 533 Pa. 78, 619 A.2d 1054 (1993); and, Office of Disciplinary Counsel v. Grigsby, 493 Pa. 194, 425 A.2d 730 (1981), it was clearly determined that false statements to a tribunal can result in disbarment. Although respondent’s repeated lies to clients and in the disciplinary proceedings standing alone in this case do not mandate disbarment, they are aggravating factors. Combined with respondent’s other misconduct, they leave no choice but to recommend that respondent be disbarred.
ORDER
And now, March 23, 2001, a rule having been entered upon respondent by this court on January 25, 2001, to show cause why she should not be disbarred and no response thereto having been filed, it is hereby ordered that the rule is made absolute, [respondent] is disbarred from the bar of this Commonwealth and she shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ordered that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.

. Office of Disciplinary Counsel requested that the Hearing Committee suspend for four years and require a psychological examination to determine respondent’s mental competency to practice law. The Hearing Committee recommended a three-year suspension.


. See Hearing Committee report, findings of fact 11 through 33.


. See Hearing Committee report, finding of fact 48a.


. See Hearing Committee report, findings of fact 45 and 48b.


. See Hearing Committee report, finding of fact 48b.


. See Hearing Committee report, findings of fact 52 through 56.


. See Hearing Committee report, findings of fact 57 through 76.


. See Hearing Committee report, findings of fact 77 and 78.


. This and her untruthful response to the DB-7 were her only responses. She did not otherwise participate in the process.


. See Hearing Committee report, finding of fact 79.